DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 and 04/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
120A, 121A, 123A, 130A, 131A, 133A, 135A, 137A,  139A, 140A, 150A, and 160A  in FIG. 11;
131B, 137B, 139B, `40B, and 150B in FIG. 12;
110C, `33C, `35C, and 139C in FIG. 15;
and 110D, 133D, 135D, 137D, and 139D in FIG. 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data processing device in claim 1, and the corresponding structure can be found in ¶ [0073] of the application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a database, configured to store " in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim should depend from claim 7 not 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11468712 . Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the reference patent teaches all the limitations of claims 1 and 20. https://en.wikipedia.org/wiki/F-number#:~:text=In%20optics%2C%20the%20f%2Dnumber,is%20very%20important%20in%20photography
Patent 11468712 Claim 1
17369991 Claims 1 
Claim 1
An image capturing system, comprising:
Claim 1
An image capturing system, comprising:
a main substrate;
a main substrate;
a light source unit electrically connected to the main substrate, 
having a laser unit and a first optical module, the laser unit configured to emit light 
a laser device, electrically connected to the main substrate, comprising:
a laser source, configured to emit a laser light;
an image sensor unit electrically connected to the main substrate near to the light source unit, having a second optical module and an image sensor module, the second optical module configured to capture images therethrough, the image sensor module configured to generate image signals of the captured images;
an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image; and
an image sensor, configured to generate an image signal according to the image;
a data processing module electrically connected to the main substrate near to the light source and image sensor units, configured to generate liveness detection signals of the generated image signals of the captured images
a data processing device, electrically connected to the main substrate, and configured to generate a liveness detected signal according to the image signal.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 13-14, 20, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512) and Hammar (WO 2022108515).
Regarding claim 1: 
Li teaches: an image capturing system (¶ [0075] “A structure of the photoelectric sensor module prepared by this method can be seen in FIG. 2”), comprising:
a main substrate (¶ [0075] “…The photoelectric sensor module includes a first substrate 110 , a second substrate 120”);

an image sensing device, electrically connected to the main substrate (¶ [0075] “…a light-sensing unit 140”);
comprising: 

and an image sensor, configured to generate an image signal according to the image (¶ [0080] “In the above photoelectric sensing module 100, the light emitting unit 130 will emit light when the target object is located on the photoelectric sensing module, and the light will be reflected after reaching the target object, and the light sensing unit 140 will receive the reflected light signal and receive the light signal. The obtained optical signal is converted into a corresponding electrical signal, so as to form a biological image according to the electrical signal, and then perform image recognition”);
a data processing device, electrically connected to the main substrate, (¶ [0121] “Further, a processing circuit is further formed on the first substrate 110 or the second substrate 120, , and the processing circuit is configured to generate image information of the target object according to the electrical signal output by the light sensing unit 140”);
Li does not teach: a laser source, configured to emit a laser light; and data processing device, electrically connected to the main substrate, an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image; and the data processing device configured to generate a liveness detected signal according to the image signal.
However, in a related field, Fan teaches: a laser source, configured to emit a laser light (¶ [0096] “In an embodiment of the present disclosure, the laser light source 71 is configured by a laser having a power of 20 mW and a wavelength of 850 nm and an emission direction driving unit”).
and the data processing device configured to generate a liveness detected signal according to the image signal (¶ [0055] “The living body detection unit 23 is configured to determine whether the object to be detected is a living body. Specifically, the living body detection unit 23 calculates the light spot area S of the image of the face of the object to be detected, and compares the light spot area S with a first predetermined area threshold T1, and determines that the object to be detected is a living body if the light spot area S is larger than the first predetermined area threshold T1.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Fan by including that a laser source, configured to emit a laser light and a liveness detecting unit in order to cover a larger distance between the living body detection device and the object to be detected by using a laser light source capable of adjusting a light emission direction and enough power to achieve the above goal as disclosed by Fan in ¶ [0096].
Li in view of Fan does not specifically teach: an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image.
However, in a related field, Hammar teaches: an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image (abstract: “A display arrangement comprising an optical biometric imaging device (102) for imaging a biometric object comprising: an image sensor (202) … an aperture layer (210) arranged between the object to be imaged and the image sensor, wherein the aperture layer comprises an aperture (212) configured to limit the amount of light reaching the image sensor”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan to incorporate the teachings of Hammar by including an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image in order to improve the light transmittivity of the reflected light reaching the image sensor. 

Regarding claim 4: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Hammar further teaches: wherein a shape of the aperture comprises at least one of circle and polygon (page 3, lines 3-8;  “In the following, the opening will be referred to as an aperture. The aperture typically has a circular cross section, but differently shaped cross sections are also possible, such as a polygonal aperture.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan to incorporate the teachings of Hammar by including an aperture, wherein a reflected light or a scattered light of the laser light passes through the aperture to form an image in order to improve the light transmittivity of the reflected light reaching the image sensor. 

Regarding claim 5: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Hammar further teaches: wherein a number of the aperture is plural, and shapes of any two apertures of the apertures are the same or different (page 6, second paragraph, lines 3-12; “According to one embodiment of the invention, the filter element is an annular filter element arranged in the aperture. By means of the annular filter element, two different effective aperture sizes can be provided in a straightforward manner in an optical system without moving parts where one of the effective aperture sizes is defined by the size of the aperture and where the other is defined by the size of the opening of the annulus-shaped filter element. Moreover, by using an annulus-shaped, i.e. a ring-shaped, filter element, arranged in a circular opening, two effective apertures having a circular cross section are provided which is advantageous with regard to the optical properties.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Hammar by including wherein a number of the aperture is plural, and shapes of any two apertures of the apertures are the same or different in order to provide an advantage with regards to optical properties. 

Regarding claim 6: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Hammar further teaches: wherein a number of the aperture is plural, and sizes of any two apertures of the apertures are the same or different (page 6, second paragraph, lines 3-12; “According to one embodiment of the invention, the filter element is an annular filter element arranged in the aperture. By means of the annular filter element, two different effective aperture sizes can be provided in a straightforward manner in an optical system without moving parts where one of the effective aperture sizes is defined by the size of the aperture and where the other is defined by the size of the opening of the annulus-shaped filter element. Moreover, by using an annulus-shaped, i.e. a ring-shaped, filter element, arranged in a circular opening, two effective apertures having a circular cross section are provided which is advantageous with regard to the optical properties.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Hammar by including wherein a number of the aperture is plural, and sizes of any two apertures of the apertures are the same or different in order to provide an advantage with regards to optical properties.

Regarding claim 7: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Fan further teaches: wherein the data processing device compares the image signal and a liveness threshold, wherein when the image signal conforms the liveness threshold, the data processing device generates the liveness detected signal (¶ [0055] “The living body detection unit 23 is configured to determine whether the object to be detected is a living body. Specifically, the living body detection unit 23 calculates the light spot area S of the image of the face of the object to be detected, and compares the light spot area S with a first predetermined area threshold T1, and determines that the object to be detected is a living body if the light spot area S is larger than the first predetermined area threshold T1.”).

Regarding claim 8: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Fan further teaches: wherein the image capturing system further comprises:
a database, configured to store the liveness threshold (¶ [0002] “…in addition to ensuring that a face similarity of an authenticatee matches with library data stored in a database, first, it needs that the authenticatee is a legitimate biological living body”; ¶ [0055] “…compares the light spot area S with a first predetermined area threshold T1, and determines that the object to be detected is a living body if the light spot area S is larger than the first predetermined area threshold T1” In order to compare the light spot S with a first predetermined area threshold, it is implied that the predetermined area threshold is stored in a memory or database).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Fan by including a database, configured to store the liveness threshold in order to determine whether an object is a living body or a spoof.

Regarding claim 13: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Hammar  further teaches: wherein the image sensing device further comprises: an optical filter, disposed above or below the aperture, and configured to filter an ambient light, wherein the reflected light or the scattered light of the laser light passes through the optical filter (abstract: “…a filter element (214) arranged in the aperture and configured to block light within a first wavelength range, wherein an area of the filter element is smaller than an area of the aperture so that a portion of light within the first wavelength range reaching the aperture layer pass through the aperture.”; page 10, lines 29-32, “Preferably, the filter element 214 is located in the same plane as the aperture layer 210. However, it would also be possible to arrange the filter element 214 above or below the aperture layer 210 in a separate layer, even though the optical properties of the lens arrangement 206 may change”; when the ambient light is outside the first wavelength it will not reach the aperture layer to pass through the aperture).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Hammar by including wherein the image sensing device further comprises: an optical filter, disposed above or below the aperture, and configured to filter an ambient light, wherein the reflected light or the scattered light of the laser light passes through the optical filter in order to achieve the desired properties of the filter element by using optical filters as such are well known and may for example be configured to block light of a specific color, such a red, green, blue etc. The filter element may in principle be any of a bandpass, low-pass or high-pass filter, and it would also be possible to combine different types of optical filters.



Regarding claim 14: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li further teaches: a flexible printed circuit board  (¶ [0108] “…the first driving circuit 151, for example, through a flexible circuit board Flexible Printed Circuit Board (FPC) (not shown) is further connected with an external circuit. the second driving circuit 152, for example, through another FPC is connected with the external circuit.”).
Although Li does not specifically teach wherein the main substrate comprises at least one of a printed circuit board and a flexible printed circuit board, manufacturing substrates in the form of a printed circuit board or a flexible printed circuit board is a matter of obviousness to one skilled in the art and a mere design choice.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to include wherein the main substrate comprises at least one of a printed circuit board and a flexible printed circuit board in order to achieve desired properties based on size, type of connection, or other required elements. 

Regarding claims 20, 23-26, and 28: the claims limitations are similar to those of claims 1, 4-7, and 13, respectively; therefore, rejected in the same manner.


Claims 2, 9-10, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512) and Hammar (WO 2022108515) and Engelen (PG-Pub. US 20210042547).
Regarding claim 2: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li in view of Fan and Hammar does not specifically teach: wherein a diameter of the aperture ranges from 0.1 mm to 3 mm.
However, in a related field, Engelen teaches: wherein a diameter of the aperture ranges from 0.1 mm to 3 mm (¶ [0052] “It is preferred that the camera as used in the device and method has a small aperture, being preferably between 1 and 3 mm and more preferably between 1.5 and 2.5 mm. Bigger apertures lead to less pronounced speckle pattern.“).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li, Fan and Hammar to incorporate the teachings of Engelen by including wherein a diameter of the aperture ranges from 0.1 mm to 3 mm in order to achieve a desired speckle pattern.

Regarding claim 9: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li in view of Fan and Hammar does not specifically teach: wherein the laser light emitted by the laser source comprises a coherence light, wherein when the image, which is formed by the reflected light or the scattered light of the laser light passing through the aperture, comprises an interference pattern, the image signal generated by the image sensor according to the image comprises an interference signal, wherein the data processing device generates the liveness detected signal according to the image signal which comprises the interference signal.
However, in a related field, Engelen teaches: wherein the laser light emitted by the laser source comprises a coherence light (¶ [0022] “In a preferred embodiment of the invention the at least one laser of the biometric authentication system is capable of generating a laser beam with a coherence length of at least 1 mm, more preferably at least 1 cm and most preferably of at least 10 cm.”);
wherein when the image, which is formed by the reflected light or the scattered light of the laser light passing through the aperture, comprises an interference pattern, the image signal generated by the image sensor according to the image comprises an interference signal (¶ [0013] “...The resulting light from the diffusor is not longer uniform but shows a diffraction pattern with peaks and valleys as result of the interference of the diffracted light beam. One could refer to such a diffraction pattern as “illumination speckle” as it is only related to the illuminator. This in contrast to “imaging speckle”, which is the interference effect taking place in a camera system when imaging coherent light from a disordered or rough surface. When a source with “illumination speckle” impinges on skin, the diffuse nature of skin will spread the light in the tissue. When the light exits the surface towards a camera it will appear much more homogeneous due to the interaction with skin. The present method is also sensitive to this apparent reduction of “illumination speckle” when imaging human skin.”; ¶[0052] “It is preferred that the camera as used in the device and method has a small aperture, being preferably between 1 and 3 mm and more preferably between 1.5 and 2.5 mm. Bigger apertures lead to less pronounced speckle pattern. “; ¶ [0055] “The image sensing unit can communicate the computer readable image and/or data representing the speckle contrast to a computing device for analysis.”);
wherein the data processing device generates the liveness detected signal according to the image signal which comprises the interference signal (¶ [0062] “In a fourth aspect the invention provides a method of differentiating biological tissue of from a non-biological object comprising the following steps”; ¶ [0063] “illuminating a target region with a laser beam as generated by a at least one laser”; ¶ [0064] “detection of the speckle contrast remitted from the target region; ¶ [0065] “determining based upon said speckle contrast the presence of the biological tissue or the non-biological object, respectively.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li, Fan and Hammar to incorporate the teachings of Engelen by including a laser unit having a coherence length of less than 30 centimeters in order to use the speckle contrast as security measure the target to be analyzed has to be illuminated with a laser beam. Laser light due to its considerable coherence length was shown to behave differentially in biological tissue vs. non-biological objects due to the significant reduction of speckle contrast in biological tissue as disclosed by Engelen in ¶ [0009].

Regarding claim 10: Li in view of Fan, Hammar and Engelen teaches the limitations of claim 9 as applied above. 
Engelen further teaches: wherein the interference pattern of the image comprises a speckle (¶ [0013] “…This in contrast to “imaging speckle”, which is the interference effect taking place in a camera system when imaging coherent light from a disordered or rough surface. When a source with “illumination speckle” impinges on skin, the diffuse nature of skin will spread the light in the tissue. When the light exits the surface towards a camera it will appear much more homogeneous due to the interaction with skin. The present method is also sensitive to this apparent reduction of “illumination speckle” when imaging human skin.”).

Regarding claim 15: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li in view of Fan and Hammar does not specifically teach: wherein the laser source comprises at least one of an edge emitting laser source and a vertical cavity surface emitting laser.
However, in a related field, Engelen teaches: wherein the laser source comprises at least one of an edge emitting laser source and a vertical cavity surface emitting laser (¶ [0026] “According to the invention the at least one laser is a vertical cavity surface emitting laser (VCSEL), or a VCSEL array consisting of multiple VCSEL emitters”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li, Fan and Hammar to incorporate the teachings of Engelen by including comprises at least one of an edge emitting laser source and a vertical cavity surface emitting laser in order to use the speckle contrast caused by the VCSEL as security measure the target to be analyzed has to be illuminated with a laser beam. Laser light due to its considerable coherence length was shown to behave differentially in biological tissue vs. non-biological objects due to the significant reduction of speckle contrast in biological tissue as disclosed by Engelen in ¶ [0009].

Regarding claim 21 and 27: the claims limitations are similar to those of claims 2 and 9, respectively; therefore, rejected in the same manner.


Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512) and Hammar (WO 2022108515) and Hillmann (PG-Pub. US 20210286967).
Regarding claim 3: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li in view of Fan and Hammar does not specifically teach: wherein when the laser light is emitted on a device under test, the reflected light or the scattered light is formed, wherein a distance between the aperture and the device under test ranges from 0.1 mm to 5 mm.
However, in a related field, Hillmann teaches: wherein when the laser light is emitted on a device under test, the reflected light or the scattered light is formed, wherein a distance between the aperture and the device under test ranges from 0.1 mm to 5 mm (¶ [0045] “…The thickness of the display is generally between 0.1 mm and 10 mm, preferably between 0.5 mm and 2 mm. The matrix sensor 3 comprises a plurality of periodically disposed sensor elements 3.1 with which one of the angular diaphragms 4 is associated in each instance. The angular diaphragms 4 are formed as planar elements and have, in each instance, an aperture which is arranged and dimensioned with respect to the sensor element 3.1, or more precisely the light-sensitive surface thereof, such that only light reflected from a defined reflection angle range at the platen 1.1 or at least one finger F placed thereon, preferably total reflected light, can impinge obliquely on the sensor element 3.1 through this aperture. To this end, the apertures are arranged at a distance a in front of the sensor element 3.1 in orthogonal direction (viewing direction) to the platen 1.1”; Since the thickness of the display 1 is between 0.1 to 10 mm, the distance between the finger (device under test) when touching the display and aperture 3.1 falls within the claimed range).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Hillmann by including wherein when the laser light is emitted on a device under test, the reflected light or the scattered light is formed, wherein a distance between the aperture and the device under test ranges from 0.1 mm to 5 mm In order to achieve a contrast which can be evaluated, the reflected light bundle in the sensor plane may not be expanded substantially greater than the size of the structure to be imaged (see ¶ [0005] – [0006] of Hillmann).

Regarding claim 22: the claim limitations are similar to those of claim 3; therefore, rejected in the same manner.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the translation of Li (CN107958178) in view of Fan (PG-Pub. US 20180165512), Hammar (WO 2022108515) and Kim (PG-Pub. US 20140191276).
Regarding claim 11: Li in view of Fan and Hammar teaches the limitations of claim 1 as applied above. 
Li further teaches: ¶ [0096] “…In order to prevent the light emitted by the light emitting unit 130 from penetrating the second substrate 120, the electrode layer formed on the second substrate 120 is set as a non-transparent layer, such as a metal conductive layer”;
Nonetheless, Li in view of Fan and Hammar does not specifically teach: wherein the laser device further comprises: a first conductive layer, disposed on the main substrate, and electrically connected to the main substrate, wherein the laser source is disposed on the first conductive layer, and electrically connected to the first conductive layer.
However, in a related field, Kim teaches: wherein the laser unit (FIG. 1 (see below); ¶ [0042] “FIGS. 1 and 2 are cross-sectional views illustrating a light emitting device package according to a first embodiment) comprises:
a first conductive layer, disposed on the main substrate, and electrically connected to the main substrate (FIG. 1, substrate 210 [main substrate] sub-mount 220 [first conductive layer]; ¶ [0093] “The sub-mount 220 may be a conductive substrate or an insulating substrate”; since the sub-mount 22 maybe a conductive substrate and mounted on the main substrate 210, then it is implied to be electrically connected to the main substrate);
wherein the laser source is disposed on the first conductive layer, and electrically connected to the first conductive layer (¶ [0095] “The light emitting device 100 may be electrically connected to the substrate 210 through wire 250 bonding”);

    PNG
    media_image1.png
    683
    644
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Li and Fan and Hammar to incorporate the teachings of Kim by including a first conductive layer, disposed on the main substrate, and electrically connected to the main substrate, wherein the laser source is disposed on the first conductive layer, and electrically connected to the first conductive layer in order to increase light utilization of the biometric device 100 as disclosed by Kim in ¶ [0047].


Allowable Subject Matter
Claims 12, 16-19, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12: base claim 11 is rejected over  Li (CN107958178) in view of Fan (PG-Pub. US 20180165512), Hammar (WO 2022108515) and Kim (PG-Pub. US 20140191276) as applied above. 
In a related field, Liu (PG-Pub. US 20090096767) teaches in FIG 7 and ¶ [0052] “…the conductive layer 42 is firstly formed on the first surface 30a of the first substrate 30, then the formation of the patterned electrode 41 electrically connected to the conductive layer 42 follows when producing the touch-sensing element 40”.
However, it is not reasonable to combine the aforementioned above references to teach the limitations of claim 12 in the context of the claim as a whole. 
Therefore, the prior art either alone or in combination fails to disclose, teach, or suggest “wherein the image sensing device further comprises: a second conductive layer, disposed on the main substrate, and electrically connected to the main substrate, wherein the image sensor is disposed on the second conductive layer, and electrically connected to the second conductive layer.“ in the context of the claim as a whole. 
Regarding claim 16: the claim contains similar limitations to those of claim 12; therefore, objected to for similar reasons. 
Regarding claim 17:  the claim depends from claim 1; therefore, object to for similar reasons. 
Regarding claims 18: base claim 1 is rejected over  Li (CN107958178) in view of Fan (PG-Pub. US 20180165512), and Hammar (WO 2022108515). Claim 18 is directed to calibrating the image capture system. The prior art either alone or in combination fails to disclose, teach, or suggest “wherein during a calibration period, the laser device stops emitting the laser light, and the image sensing device continuously senses an ambient light to generate an ambient signal” in the context of the claim as a whole.
Regarding claim 19:  the claim depends from claim 18; therefore, object to for similar reasons. 
Regarding claims 29-30: the claims contains similar limitations to those of claims 18-19, respectively; therefore, objected to for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665